DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 12 and 14 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2021 is being considered by the examiner.
Drawings
With respect to the drawings, Applicant has amended the specification to clarify step S360 is in Fig. 11, not Fig. 12. Therefore, the objection has been withdrawn. The replacement specification will be entered.
With respect to the drawings, Applicant has also amended Fig. 4 to no longer include step S124. Therefore, the objection have been withdrawn. The replacement drawings will be entered.
Specification
With respect to the specification, Applicant has amended the specification in order to correct for minor informalities. Therefore, the objections have been withdrawn. The amended specification will be entered.
Claim Interpretation
With respect to claim interpretation, Applicant has amended the claims to address interpretation under 35 U.S.C. 112(f). Therefore, interpretation under 112(f) is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (JP 2004199622A, see attached machine translation) in view of Shimizu et al. (JP 10222602A, see attached machine translation).
Regarding claim 1, Hasegawa et al. teaches, an image processing device (Para. 0015: image processing apparatus) comprising: a memory storing instructions (Para. 0147: the memory 402 is constituted by a ROM, a RAM, and the like, and stores a control program of the CPU 401, and stores information or the like which is generated at a time when the control program is executed by the CPU 401; Para. 0150);
 and a processor (Para. 0147: a central processing unit (CPU) 401 controls the entire apparatus and realizes an image processing function of the present embodiment) configured to execute the instructions to: acquire an image (Para. 0015: the image processing apparatus includes: an image acquisition unit configured to acquire a multivalued image from an image to be processed); 
smooth the acquired image at a predetermined smoothing level, wherein the smoothing includes making unclear an object included in the acquired image; 
binarize the smoothed image (Para. 0040: smoothing processing is performed on a 
 and smooth the image while varying the smoothing level for a plurality of times.
Hasegawa et al. does not expressly disclose the following limitations underlined above: 1) smooth the acquired image at a predetermined smoothing level, wherein the smoothing includes making unclear an object included in the acquired image, and 2) and smooth the image while varying the smoothing level for a plurality of times.
However, Shimizu et al. teaches, smooth the acquired image at a predetermined smoothing level, wherein the smoothing includes making unclear an object included in the acquired image (Abstract: the filter processing unit 44 has a plurality of filters which perform smoothing according to different rules; Para. 0008: the jagged portion 36 of the character line portion is replaced with white and smoothed; Para. 0020: by changing the type of the filter, the setting of the pixel of interest is changed, and a character, which is blurred by 2; Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Note: the smoothing level of the filter can be changed by the filter control unit. Smoothing filters are used for both blurring and noise reduction in images. When smoothing images, details are removed (i.e. the image becomes unclear or blurred) and noise reduction is accomplished through blurring. As seen in Para. 0020, the characters are blurred (i.e. made unclear) and as seen in Para. 0008, the edges of the character line are smoothed, thus making the edges unclear. The plurality of filters that perform smoothing is not limited thereof and may include any type of filter such as low-pass filters which may include Gaussian blur). 
Shimizu et al. also teaches, and smooth the image while varying the smoothing level for a plurality of times (Abstract: the filter processing unit 44 has a plurality of filters which perform smoothing according to different rules; Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Para. 0022: when the type of the filter is changed, the instruction is given to the filter control unit 57; Para. 0011: or the filter processing unit, the preprocessing unit, and the character recognition unit are re-executed by changing the selection of the filter. Note: the smoothing level of the filter can be changed again by the filter control unit for n times).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include smoothing the image at 
Regarding claim 2, Hasegawa et al. teaches, the image processing device according to claim 1 (Para. 0015: image processing apparatus; see claim 1 for more details), wherein the processor is further configured to execute the instructions to smooth the image for a plurality of times in descending order of the smoothing level.
Hasegawa et al. does not expressly disclose the following limitations in claim 1 from which claim 2 depends: 1) smooth the acquired image at a predetermined smoothing level, wherein the smoothing includes making unclear an object included in the acquired image, and 2) and smooth the image while varying the smoothing level for a plurality of times. Hasegawa et al. also does not expressly disclose the following limitation underlined above: wherein the processor is further configured to execute the instructions to smooth the image for a plurality of times in descending order of the smoothing level.
However, Shimizu et al. teaches, smooth the acquired image at a predetermined smoothing level, wherein the smoothing includes making unclear an object included in the acquired image (Abstract: the filter processing unit 44 has a plurality of filters which perform smoothing according to different rules; Para. 0008: the jagged portion 36 of the character line portion is replaced with white and smoothed; Para. 0020: by changing the type of the filter, the setting of the pixel of interest is changed, and a character, which is blurred by 2; Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Note: the smoothing level of the filter can be changed by the filter control unit. Smoothing filters are used for both blurring and noise reduction in images. When smoothing images, details are removed (i.e. the image becomes unclear or blurred) and noise reduction is accomplished through blurring. As seen in Para. 0020, the characters are blurred (i.e. made unclear) and as seen in Para. 0008, the edges of the character line are smoothed, thus making the edges unclear. The plurality of filters that perform smoothing is not limited thereof and may include any type of filter such as low-pass filters which may include Gaussian blur). 
Shimizu et al. also teaches, and smooth the image while varying the smoothing level for a plurality of times (Abstract: the filter processing unit 44 has a plurality of filters which perform smoothing according to different rules; Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Para. 0022: when the type of the filter is changed, the instruction is given to the filter control unit 57; Note: the smoothing level of the filter can be changed by the filter control unit for n times). 
Shimizu et al. also teaches, wherein the processor is further configured to execute the instructions to smooth the image for a plurality of times in descending order of the smoothing level (Abstract: the filter processing unit 44 has a plurality of filters which perform smoothing according to different rules; Para. 0022: a filter processing part 54 has a plurality of filters for n times and can be carried out in any order through selection of the filter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include smoothing the image at different smoothing levels selected as taught by Shimizu et al. into the image processing apparatus as taught by Hasegawa et al. in order to obtain the desired image output for character recognition (Shimizu et al., Abstract) and improve character recognition (Shimizu et al., Para. 0020).
Regarding claim 3, Hasegawa et al. teaches, the image processing device according to claim 2 (Para. 0015: image processing apparatus; see claim 2 for more details), wherein the processor is further configured to execute the instructions to repeatedly smooth the image until a predetermined condition is satisfied (Para. 0040: smoothing processing is performed on a partial area of an original image, so that it is possible to avoid scattering of black pixels in the case where a character string forming a single character string to be binarized is smaller than a predetermined size, particularly, a 2 valued character string is generated by the 2 valued binarization; Para. 0070: it is determined whether or not the image processing is to be 
Hasegawa et al. does not expressly disclose the following limitations in claim 1 from which claim 2 and thus claim 3 depends: 1) smooth the acquired image at a predetermined smoothing level, wherein the smoothing includes making unclear an object included in the acquired image, and 2) and smooth the image while varying the smoothing level for a plurality of times. Hasegawa et al. also does not expressly disclose the following limitation in claim 2 from which claim 3 depends: wherein the processor is further configured to execute the instructions to smooth the image for a plurality of times in descending order of the smoothing level.
However, Shimizu et al. teaches, smooth the acquired image at a predetermined smoothing level, wherein the smoothing includes making unclear an object included in the acquired image (Abstract: the filter processing unit 44 has a plurality of filters which perform smoothing according to different rules; Para. 0008: the jagged portion 36 of the character line portion is replaced with white and smoothed; Para. 0020: by changing the type of the filter, the setting of the pixel of interest is changed, and a character, which is blurred by 2; Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter-processing unit 54; Note: the smoothing level of the filter can be changed by the filter control unit. Smoothing filters are used for both blurring and noise reduction in images. When smoothing images, details are removed (i.e. the image becomes unclear or blurred) and noise reduction is accomplished through blurring. As seen in Para. 0020, the characters are blurred (i.e. made unclear) and as seen in Para. 0008, the edges of the character line are smoothed, thus making the edges unclear. The plurality of filters that perform smoothing is not limited thereof and may include any type of filter such as low-pass filters which may include Gaussian blur). 
Shimizu et al. also teaches, and smooth the image while varying the smoothing level for a plurality of times (Abstract: the filter processing unit 44 has a plurality of filters which perform smoothing according to different rules; Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Para. 0022: when the type of the filter is changed, the instruction is given to the filter control unit 57; Note: the smoothing level of the filter can be changed by the filter control unit for n times). 
Shimizu et al. also teaches, wherein the processor is further configured to execute the instructions to smooth the image for a plurality of times in descending order of the smoothing level (Abstract: the filter processing unit 44 has a plurality of filters which perform smoothing according to different rules; Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls n times and can be carried out in any order through selection of the filter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include smoothing the image at different smoothing levels selected as taught by Shimizu et al. into the image processing apparatus as taught by Hasegawa et al. in order to obtain the desired image output for character recognition (Shimizu et al., Abstract) and improve character recognition (Shimizu et al., Para. 0020).
Regarding claim 4, Hasegawa et al. teaches, the image processing device according to claim 3 (Para. 0015: image processing apparatus; see claim 3 for more details), wherein the predetermined condition includes a condition concerned with a result of character recognition performed on an image smoothed and binarized.
Hasegawa et al. does not expressly disclose the following limitations in claim 1 from which claim 2, claim 3, and thus claim 4 depends: 1) smooth the acquired image at a predetermined smoothing level, wherein the smoothing includes making unclear an object included in the acquired image, and 2) and smooth the image while varying the smoothing level for a plurality of times. Hasegawa et al. also does not expressly disclose the following limitation in claim 2 from which claim 3 and thus claim 4 depends: wherein the processor is further configured to execute instructions to smooth the image for a plurality of times in descending 
However, Shimizu et al. teaches, smooth the acquired image at a predetermined smoothing level, wherein the smoothing includes making unclear an object included in the acquired image (Abstract: the filter processing unit 44 has a plurality of filters which perform smoothing according to different rules; Para. 0008: the jagged portion 36 of the character line portion is replaced with white and smoothed; Para. 0020: by changing the type of the filter, the setting of the pixel of interest is changed, and a character, which is blurred by 2; Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Note: the smoothing level of the filter can be changed by the filter control unit. Smoothing filters are used for both blurring and noise reduction in images. When smoothing images, details are removed (i.e. the image becomes unclear or blurred) and noise reduction is accomplished through blurring. As seen in Para. 0020, the characters are blurred (i.e. made unclear) and as seen in Para. 0008, the edges of the character line are smoothed, thus making the edges unclear. The plurality of filters that perform smoothing is not limited thereof and may include any type of filter such as low-pass filters which may include Gaussian blur). 
Shimizu et al. also teaches, and smooth the image while varying the smoothing level for n times). 
Shimizu et al. also teaches, wherein the processor is further configured to execute instructions to smooth the image for a plurality of times in descending order of the smoothing level (Abstract: the filter processing unit 44 has a plurality of filters which perform smoothing according to different rules; Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Para. 0022: when the type of the filter is changed, the instruction is given to the filter control unit 57; Para. 0011: or the filter processing unit, the preprocessing unit, and the character recognition unit are re-executed by changing the selection of the filter. Note: the smoothing level of the filter can be changed by the filter control unit again for n times and can be carried out in any order through selection of the filter). 
Shimizu et al. also teaches, wherein the predetermined condition includes a condition concerned with a result of character recognition performed on an image smoothed and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include smoothing the image at different smoothing levels until a condition is met as taught by Shimizu et al. into the image processing apparatus as taught by Hasegawa et al. in order to obtain the desired image output 
Regarding claim 5, Hasegawa et al. teaches, the image processing device according to claim 1 (Para. 0015: image processing apparatus; see claim 1 for details), wherein the processor (Para. 0147: a central processing unit (CPU) 401 controls the entire apparatus and realizes an image processing function of the present embodiment) is further configured to execute the instructions to binarize the smoothed image (Para. 0040: smoothing processing is performed on a partial area of an original image, so that it is possible to avoid scattering of black pixels in the case where a character string forming a single character string to be binarized is smaller than a predetermined size; Note: smoothing of the image is performed before binarization as seen in Fig. 10, in which image conversion unit 1081 for image processing (i.e. smoothing) occurs before the threshold value calculation unit 1083 for binarization; Para. 0118: by performing the image processing on the original image before the binarization, it is possible to improve the appearance of the character blur or the collapse of the character due to the 2 valued image when the character of the original image is small, or the appearance of the fine black pixel scattering) by using a threshold value determined for each local region of the image (Para. 0017: the image forming apparatus has a threshold value calculation means for determining a binarization threshold value for 2 binarization processing for each divided region divided by the region division means, and a threshold value complementing means for complementing a binarization threshold value corresponding to each pixel of the region of the circumscribed rectangle by using a 2 value threshold value obtained for each divided region, and a threshold value complementing means for complementing the threshold value by using a 2 value 
Hasegawa et al. does not expressly disclose the following limitations in claim 1 from which claim 5 depends: 1) smooth the acquired image at a predetermined smoothing level, wherein the smoothing includes making unclear an object included in the acquired image, and 2) and smooth the image while varying the smoothing level for a plurality of times.
However, Shimizu et al. teaches, smooth the acquired image at a predetermined smoothing level, wherein the smoothing includes making unclear an object included in the acquired image (Abstract: the filter processing unit 44 has a plurality of filters which perform smoothing according to different rules; Para. 0008: the jagged portion 36 of the character line portion is replaced with white and smoothed; Para. 0020: by changing the type of the filter, the setting of the pixel of interest is changed, and a character, which is blurred by 2; Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Note: the smoothing level of the filter can be changed by the filter control unit. Smoothing filters are used for both blurring and noise reduction in images. When smoothing images, details are removed (i.e. the image becomes unclear or blurred) and noise reduction is accomplished through blurring. As seen in Para. 0020, the characters are blurred (i.e. made unclear) and as seen in Para. 0008, the edges of the character line are smoothed, thus making the edges unclear. The plurality of filters that perform smoothing is not limited thereof and may include any type of filter such as low-pass filters which may include Gaussian blur). 
n times).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include smoothing the image at different smoothing levels as taught by Shimizu et al. into the image processing apparatus as taught by Hasegawa et al. in order to obtain the desired image output for character recognition (Shimizu et al., Abstract).
Regarding claim 6, Hasegawa et al. teaches, the image processing device according to claim 1 (Para. 0015: image processing apparatus; see claim 1 for more details), wherein the processor is further configured to execute the instructions to execute filter processing that varies in at least one of a size of a filter and a weighting factor depending on the smoothing level.
Hasegawa et al. does not expressly disclose the following limitations in claim 1 from 
However, Shimizu et al. teaches, smooth the acquired image at a predetermined smoothing level, wherein the smoothing includes making unclear an object included in the acquired image (Abstract: the filter processing unit 44 has a plurality of filters which perform smoothing according to different rules; Para. 0008: the jagged portion 36 of the character line portion is replaced with white and smoothed; Para. 0020: by changing the type of the filter, the setting of the pixel of interest is changed, and a character, which is blurred by 2; Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Note: the smoothing level of the filter can be changed by the filter control unit. Smoothing filters are used for both blurring and noise reduction in images. When smoothing images, details are removed (i.e. the image becomes unclear or blurred) and noise reduction is accomplished through blurring. As seen in Para. 0020, the characters are blurred (i.e. made unclear) and as seen in Para. 0008, the edges of the character line are smoothed, thus making the edges unclear. The plurality of filters that perform smoothing is not limited thereof and may include any type of filter such as low-pass filters which may include Gaussian blur). 
Shimizu et al. also teaches, and smooth the image while varying the smoothing level for a plurality of times (Abstract: the filter processing unit 44 has a plurality of filters which perform smoothing according to different rules; Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Para. 0022: when the type of the filter is changed, the instruction is given to the filter control unit 57; Para. 0011: or the filter processing unit, the preprocessing unit, and the character recognition unit are re-executed by changing the selection of the filter. Note: the smoothing level of the filter can be changed again by the filter control unit for n times). 
Shimizu et al. also teaches, wherein the processor is further configured to execute the instructions to execute filter processing that varies in at least one of a size of a filter and a weighting factor depending on the smoothing level (Abstract: the filter processing unit 44 has a plurality of filters which perform smoothing according to different rules; Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Para. 0022: when the type of the filter is changed, the instruction is given to the filter control unit 57; Para. 0020: filter type is changed with respect to the first binary image D 2, and the filter processing in Step 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include filter processing with different filters and smoothing levels as taught by Shimizu et al. into the image processing apparatus as taught by Hasegawa et al. in order to obtain the desired image output for character recognition (Shimizu et al., Abstract).
Regarding claim 7, Hasegawa et al. teaches, the image processing device according to claim 6 (Para. 0015: image processing apparatus; see claim 6 for more details), wherein executing the filter processing includes using a moving- average filter or a weighted-average filter.
Hasegawa et al. does not expressly disclose the following limitations in claim 1 from which claim 6 depends: 1) smooth the acquired image at a predetermined smoothing level, wherein the smoothing includes making unclear an object included in the acquired image, and 2) and smooth the image while varying the smoothing level for a plurality of times. Hasegawa et al. also does not expressly disclose the following limitation in claim 6: wherein the processor is further configured to execute the instructions to execute filter processing that varies in at least one of a size of a filter and a weighting factor depending on the smoothing level. Hasegawa et al. also does not expressly disclose the following limitation underlined above: wherein the processor executes the filter processing by using a moving- average filter or a weighted-average 
However, Shimizu et al. teaches, smooth the acquired image at a predetermined smoothing level, wherein the smoothing includes making unclear an object included in the acquired image (Abstract: the filter processing unit 44 has a plurality of filters which perform smoothing according to different rules; Para. 0008: the jagged portion 36 of the character line portion is replaced with white and smoothed; Para. 0020: by changing the type of the filter, the setting of the pixel of interest is changed, and a character, which is blurred by 2; Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Note: the smoothing level of the filter can be changed by the filter control unit. Smoothing filters are used for both blurring and noise reduction in images. When smoothing images, details are removed (i.e. the image becomes unclear or blurred) and noise reduction is accomplished through blurring. As seen in Para. 0020, the characters are blurred (i.e. made unclear) and as seen in Para. 0008, the edges of the character line are smoothed, thus making the edges unclear. The plurality of filters that perform smoothing is not limited thereof and may include any type of filter such as low-pass filters which may include Gaussian blur). 
Shimizu et al. also teaches, and smooth the image while varying the smoothing level for a plurality of times (Abstract: the filter processing unit 44 has a plurality of filters which perform smoothing according to different rules; Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the 
Shimizu et al. also teaches, wherein the processor is further configured to execute the instructions to execute filter processing that varies in at least one of a size of a filter and a weighting factor depending on the smoothing level (Abstract: the filter processing unit 44 has a plurality of filters which perform smoothing according to different rules; Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Para. 0022: when the type of the filter is changed, the instruction is given to the filter control unit 57; Para. 0020: filter type is changed with respect to the first binary image D 2, and the filter processing in Step S 14 is performed. By changing the type of the filter, the setting of the pixel of interest is changed; Note: the smoothing level of the filter can be changed by the filter control unit and can include differences in the size of the filter and weighting factor selected (i.e. plurality of filters using different rules, type of filter)). 
Shimizu et al. also teaches, wherein executing the filter processing includes using a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include filter processing with different filter types and smoothing levels as taught by Shimizu et al. into the image processing apparatus as taught by Hasegawa et al. in order to obtain the desired image output for character recognition (Shimizu et al., Abstract).
Regarding claim 12, Hasegawa et al. teaches, a computer-implemented image processing method (Para. 0043: the image processing method; Para. 0146: the image processing apparatus of the present invention is configured using a general-purpose processing apparatus such as a personal computer, and the image processing function is realized by software; Note: the image processing apparatus carries out the image processing method) comprising: acquiring an image (Para. 0043: the image processing method according 
smoothing the acquired image at a predetermined smoothing level, wherein the smoothing includes making unclear an object included in the acquired image; 
binarizing the smoothed image (Para. 0040: smoothing processing is performed on a partial area of an original image, so that it is possible to avoid scattering of black pixels in the case where a character string forming a single character string to be binarized is smaller than a predetermined size; Note: smoothing of the image is performed before binarization as seen in Fig. 10, in which image conversion unit 1081 for image processing (i.e. smoothing) occurs before the threshold value calculation unit 1083 for binarization; Para. 0118: by performing the image processing on the original image before the binarization, it is possible to improve the appearance of the character blur or the collapse of the character due to the 2 valued image when the character of the original image is small, or the appearance of the fine black pixel scattering); 
and smoothing and binarizing on the acquired image while varying the smoothing level.
Hasegawa et al. does not expressly disclose the following limitations underlined above: 1) smoothing the acquired image at a predetermined smoothing level, wherein the smoothing includes making unclear an object included in the acquired image, and 2) and smoothing and binarizing on the acquired image while varying the smoothing level.
However, Shimizu et al. teaches, smoothing the acquired image at a predetermined smoothing level, wherein the smoothing includes making unclear an object included in the acquired image (Abstract: the filter processing unit 44 has a plurality of filters which perform smoothing according to different rules; Para. 0008: the jagged portion 36 of the character line portion is replaced with white and smoothed; Para. 0020: by changing the type of the filter, the setting of the pixel of interest is changed, and a character, which is blurred by 2; Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Note: the smoothing level of the filter can be changed by the filter control unit. Smoothing filters are used for both blurring and noise reduction in images. When smoothing images, details are removed (i.e. the image becomes unclear or blurred) and noise reduction is accomplished through blurring. As seen in Para. 0020, the characters are blurred (i.e. made unclear) and as seen in Para. 0008, the edges of the character line are smoothed, thus making the edges unclear. The plurality of filters that perform smoothing is not limited thereof and may include any type of filter such as low-pass filters which may include Gaussian blur). 
Shimizu et al. also teaches, and smoothing and binarizing on the acquired image while varying the smoothing level (Abstract: the filter processing unit 44 has a plurality of filters which perform smoothing according to different rules; Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Para. 0022: when the type of the filter is changed, the instruction is given to the filter control unit 57; Para. 0011: or the filter processing n times).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include smoothing the image at different smoothing levels as taught by Shimizu et al. into the image processing method as taught by Hasegawa et al. in order to obtain the desired image output for character recognition (Shimizu et al., Abstract).
Regarding claim 14, Hasegawa et al. teaches, a non-transitory program recording medium that is computer-readable and records a program (Para. 0001: a program and a recording medium; Para. 0163: the image processing program causes a CPU 501 (included in a computer device) to execute steps S 1 to S 9 shown in FIG. 2) causing a computer to execute the following method: acquiring an image (Para. 0073: a recording medium according to claim 30, wherein a 1 step of acquiring a multi-valued image from an image to be processed; Para. 0163: the image processing program causes a CPU 501 (included in a computer device) to execute steps S 1 to S 9 shown in FIG. 2); 
smoothing the acquired image at a predetermined smoothing level, wherein the smoothing includes making unclear an object included in the acquired image; 
binarizing the smoothed image (Para. 0040: smoothing processing is performed on a partial area of an original image, so that it is possible to avoid scattering of black pixels in the case where a character string forming a single character string to be binarized is smaller than a predetermined size; Note: smoothing of the image is performed before binarization as seen in 
and smoothing the image while varying the smoothing level for a plurality of times.
Hasegawa et al. does not expressly disclose the following limitations underlined above: 1) smoothing the acquired image at a predetermined smoothing level, and 2) and smoothing and binarizing on the acquired image while varying the smoothing level.
However, Shimizu et al. teaches, smoothing the acquired image at a predetermined smoothing level, wherein the smoothing includes making unclear an object included in the acquired image (Abstract: the filter processing unit 44 has a plurality of filters which perform smoothing according to different rules; Para. 0008: the jagged portion 36 of the character line portion is replaced with white and smoothed; Para. 0020: by changing the type of the filter, the setting of the pixel of interest is changed, and a character, which is blurred by 2; Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Note: the smoothing level of the filter can be changed by the filter control unit. Smoothing filters are used for both blurring and noise reduction in images. When smoothing images, details are removed (i.e. the image becomes unclear or blurred) and noise reduction is accomplished through blurring. As seen in Para. 0020, the characters are blurred (i.e. made unclear) and as seen in Para. 0008, the edges of the character line are smoothed, thus making the edges unclear. The plurality of filters that perform smoothing is not limited thereof and may include any type of filter such as low-pass filters which may include Gaussian blur). 
Shimizu et al. also teaches, and smoothing the image while varying the smoothing level for a plurality of times (Abstract: the filter processing unit 44 has a plurality of filters which perform smoothing according to different rules; Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2. The filter control unit 57 controls the filter processing unit 54; Para. 0022: when the type of the filter is changed, the instruction is given to the filter control unit 57; Para. 0011: or the filter processing unit, the preprocessing unit, and the character recognition unit are re-executed by changing the selection of the filter. Note: the smoothing level of the filter can be changed again by the filter control unit for n times).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include smoothing the image at different smoothing levels as taught by Shimizu et al. into the image processing as taught by Hasegawa et al. in order to obtain the desired image output for character recognition (Shimizu et al., Abstract).
Response to Arguments
Applicant’s response to the last Office Action, filed on 4/19/2021, has been entered and made of record.
Claims 1-7, 12 and 14 are pending.
Applicant's arguments filed on 7/19/2021 have been fully considered but they are not persuasive. 
Applicant, on pages 10-11 of the remarks, argues neither Hasegawa alone or in combination with Shimazu teaches the following amended limitation in claim 1: “wherein the smoothing includes making unclear an object included in the acquired image”.
The Examiner respectfully disagrees. Shimazu teaches, wherein the smoothing includes making unclear an object included in the acquired image (Abstract: the filter processing unit 44 has a plurality of filters which perform smoothing according to different rules; Para. 0008: the jagged portion 36 of the character line portion is replaced with white and smoothed; Para. 0020: by changing the type of the filter, the setting of the pixel of interest is changed, and a character, which is blurred by 2; Para. 0022: a filter processing part 54 has a plurality of filters for resetting pixel data of a pattern D1 according to different rules, and performs the removal of noise in which a character pattern is shaped and the smoothing of a character pattern by removing noise in a binarized image D1 by a selected filter 2; Note: smoothing filters are used for both blurring and noise reduction in images. When smoothing images, details are removed (i.e. the image becomes unclear or blurred) and noise reduction is accomplished through blurring. As seen in Para. 0020, the characters are blurred (i.e. made unclear) and as seen in Para. 0008, the edges of the character line are smoothed, thus making the edges unclear. The plurality of filters that perform smoothing is not limited thereof and may include any type of filter such as low-pass filters which may include Gaussian blur).
All remaining arguments are reliant on the aforementioned and addressed arguments and thus are considered to be wholly addressed herein. The office action has also been updated to address the applicant's argument. See the updated review comments above (in bold) for details.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Obara et al. (JP 2003067738 A, see attached machine translation) teaches the target area is converted from a binary image to a multi-valued image, and the image is blurred by applying a blurring filter such as a Gaussian filter. Thereafter, a pattern without protrusions is obtained by performing a binarization process (Para. 0028). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664